UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 21, 2011 ANAVEX LIFE SCIENCES CORP. (Exact name of registrant as specified in its charter) Nevada 000-51652 20-8365999 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 50 Harrison Street, Suite 315A, Hoboken, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 1-866-505-2895 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective October 21, 2011, Alison Ayers has resigned as a director of our company. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. News release dated October 21, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANAVEX LIFE SCIENCES CORP. /s/ Harvey Lalach Harvey Lalach President, Chief Operating Officer, Interim CFO and Director Date:October 21, 2011 3
